                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 Dustin J. Hefley,                                 )
                                                   )
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )        Case No. 4:21-cv-00725-UNA
                                                   )
 Daniel Redington, et al,                          )
                                                   )
                                                   )
                                                   )
                                                   )
                Defendants.                        )

                                              ORDER

       The above styled and numbered case was opened on June 18, 2021 and assigned to the

Eastern Division.

       After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

       Accordingly,

       IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable David D. Noce, United States Magistrate Judge, under

cause number 2:21-cv-00041-DDN.

       IT IS FURTHER ORDERED that cause number 4:21-cv-00725 UNA be

administratively closed.

                                                               GREGORY J. LINHARES
                                                                 CLERK OF COURT


Dated: June 21, 2021                                                 By: /s/ Michele Crayton
                                                              Court Services Manager

In all future documents filed with the Court, please use the following case number 2:21-CV-00041-DDN.
